DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-22 in the reply filed on 12/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites third and fourth traveling drive potentials traveling at respective third and fourth speeds, but no second traveling drive potential or second speed has been recited. It is unclear whether or not there is a second traveling drive potential (whether the total number of drive potentials is three or four).
Claim 8 recites a third traveling drive potential at a third speed but no second traveling drive potential or second speed has been recited and it is 
Claim 8 recites a fourth DC potential but there is no recitation of a second or third DC potential. It is unclear whether or not second and/or third DC potentials are included (whether the total number of DC potentials is two, three, or four).
Claim 21 recites third and fourth traveling drive potentials traveling at respective third and fourth speeds, but no second traveling drive potential or second speed has been recited. It is unclear whether or not there is a second traveling drive potential (whether the total number of drive potentials is three or four).
Claim 22 recites a third traveling drive potential at a third speed but no second traveling drive potential or second speed has been recited and it is unclear whether or not there is a second traveling drive potential (whether the total number of drive potentials is two or three).
Claim 22 recites a fourth DC potential but there is no recitation of a second or third DC potential. It is unclear whether or not second and/or third DC potentials are included (whether the total number of DC potentials is two, three, or four).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bateman et al. U.S. PGPUB No. 2004/0245452.

Regarding claim 1, Bateman discloses a system comprising: a first ion channel 1 (as illustrated in figures 9-15) extending between a first end 13a and a second end 13b, and configured to receive an ion packet (the ins in figures 9-15); a controller configured to apply a first voltage signal and a second voltage signal ([0216]) to a first plurality of electrodes 12 adjacent to the first ion channel 1, wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along a first direction, the first direction extending from the first end to the second end (“the DC voltage waveform may be such that ions having a certain ion mobility may find balance points along the length of the drift region where the movement caused by the travelling DC voltage wave is counteracted by the reverse axial DC voltage gradient” [0216]), and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end (“the DC voltage waveform may be such that ions having a certain ion mobility may find balance points along the length of the drift region where the movement caused by the travelling DC voltage wave is counteracted by the reverse axial DC voltage gradient. Ions of different mobility may therefore find different balance points along the length of the ion mobility separator 1” 
In Bateman, ions are driven from left to right in figures 9-15 by the application of a traveling voltage, and counteracted by a DC voltage gradient, which applies an opposing force from right to left in figures 9-15. Ions become separated according to mobility along the DC voltage gradient, where ions above a threshold mobility value are driven out of the right side of the separator 1 and ions below the threshold mobility are driven back out of the left side of the separator 1 (see paragraphs [0216-0221]).

Regarding claim 15, Bateman discloses a method comprising: providing a first ion channel 1 extending between a first end 13a and a second end 13b, and configured to receive an ion packet (as illustrated in figures 9-15); applying a first voltage signal and a second voltage signal to a first plurality of electrodes adjacent to the first ion .

Allowable Subject Matter
Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Bateman et al. U.S. PGPUB No. 2004/0245452 discloses the claimed invention except that Bateman does not disclose the claimed arrangement of the electrodes such that the first ion channel is defined between a first surface and a second surface adjacent to the first surface, wherein the second surface comprises: a second plurality of electrodes comprising a first electrode and a second electrode spaced apart from the first electrode along a third direction lateral to the first direction, wherein the first plurality of electrodes are located between the first electrode and the second electrode and arranged along the first direction.
Garimella et al. U.S. PGPUB No. 2019/0369050 discloses an ion mobility separator comprising a first ion channel extending between a first end and a second end (“direction of ion travel (i.e., the z-direction)” [0116]), and configured to receive an 


Regarding claim 16; claim 16 includes substantially similar limitations to those of claim 2 and would be allowable for the reasons indicated with respect to claim 2.

Regarding claims 3-6 and 17-20; these claims would be allowable at least for their dependence, either directly or indirectly, upon claims 2 and 16.

Claims 7, 8, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881